     MEMO ENDORSED



                     Angus James Bell, Esq.
                                    th
                   30 Wall Street, 8 Floor New York, New York 10005
                       Tel: (212) 804-5765 Fax: (718) 504-6351
                            Email: ajamesbelllaw@gmail.com

                                                                     June 7, 2021
Via ECF
Hon. Andrew L. Carter
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                       6/8/21
Re: United States v. Pedro Rojas-Romero 16Cr324

Dear Judge Carter,

        This letter is submitted with the consent of the Government to respectfully request
an adjournment of our client’s sentencing hearing that is scheduled for June 17, 2021.
Due to the COVID-19 pandemic, our lack of access to our client and other mitigation
witnesses, we are seeking an adjournment to the week of October 11, 2021 or to a date
thereafter that is convenient to the Court. If granted, this time will allow counsel and our
mitigation team to continue our efforts to properly prepare for his sentencing hearing.

        Thank you in advance for any and all consideration of this request. We will await
further instructions from the Court on this matter.


                                                     Respectfully submitted,


                                                     _______________________
                                                     A James Bell, Esq.

Cc: All counsel, by ECF       The application is GRANTED. Sentencing
                              adjourned to 10/14/21 at 2:00 p.m.
                              So Ordered.

                                                                                       6/8/21
